DETAILED ACTION
This office action is in response to the communication received November 9, 2022.
The amendments of claims 34, 44, and 54 are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments that Belhe does not disclose the required necked portions are persuasive, as Belhe does not disclose these features. Additionally, one of ordinary skill in the art would not be motivated to modify the proximal wall flange and the distal wall flange such that they are each defined by a necked portion as required by claims 34 and 44, as Belhe specifically discloses the wire form as shaped to conform to the shape of the pylorus and the duodenal bulb in the figure of the hollow tubular braided structure of wire (see Fig. 5), and having such a necked portion would not help the braided wire implant to conform to the shape of the pylorus and the duodenal bulb. Consequently,  the rejection of claims 34-47 over Belhe are withdrawn. However, claims 34-43 are rejected in light of the amendment creating a 35 USC 101 issue, as explained below. 
Applicant’s argument that the amendments of independent claim 54 are supported by paragraph 86 are not persuasive, as there is not a disclosure that the elongate element is formed of a rigid material (see para. 86 and rejection of claims 54-56 under 35 USC 112 (a) below). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 34-43 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 34, the limitation “such that the proximal wall flange and the distal wall flange are spaced from tissue of the pyloric sphincter at the necked portion” encompasses a human organism, as the limitation requires tissue from the pyloric sphincter. 
Claims 35-43 are rejected as dependents of claim 34.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 54, the limitation “the elongate element formed of a rigid material” is not properly supported by the originally filed specification. Applicant points to paragraph 86 for support for this limitation, but nowhere does this paragraph state the elongate element is formed of a rigid material.  A material may be stretch resistant without being rigid and can also be resilient to tensile loads without being rigid. Furthermore, while there is a list of materials in paragraph 86, there is no thickness or other feature provided that would indicate the rigidity of the elongate element. 
Claims 55-56 are rejected as dependents of claim 54.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Belhe et al. (US 2013/0030351) in view of Pereira et al. (US 2016/0193023) and further in view of Catanese, III et al. (US 2006/0265042).
Regarding claims 54 and 56, Belhe discloses a gastrointestinal implant system (see Fig. 29) comprising: an implant 402, 403 (see para. 140, expandable anchors 402 connected to central cylinder 403, with connection being part of implant) configured to be implanted within a pylorus 106 of a patient, the implant having a proximal portion (see Fig. 29, portion adjacent pyloric antrum 104), a distal portion (see Fig. 29, portion adjacent duodenal bulb 107), and a neck portion 403 situated between the proximal and distal portions, the neck portion being configured to span a pyloric sphincter of the pylorus when implanted (see Fig. 29); an anti-migration anchor 405, 408, 409 including an elongate element 408, a first retention feature 409 coupled to the elongate element, and a second retention feature 405 coupled to the elongate element (see para. 140), the anti-migration anchor configured such that the elongate element is operable to span the neck portion of the implant such that the first retention feature is positionable proximal to and in contact with the proximal portion of the implant (see Fig. 29, proximal portion includes connection between the proximal expandable anchor and the central cylinder) and such that the second retention feature is positionable distal to and in contact with the distal portion of the implant (see Fig. 29, distal portion includes connection between the distal expandable anchor and the central cylinder). 
In the embodiment of Figure 29, Belhe does not specifically disclose the implant formed of a braided wire structure having a proximal portion including a proximal wall flange, a distal portion including a distal wall flange, the elongate element having a length greater than a distance between the proximal wall flange and the distal flange, with the elongate element operable to be inserted partially through the braided wire structure of each of the proximal portion and the distal portion of the implant to span the neck.
In Figure 5 of Belhe, Belhe discloses the implant formed of a braided wire structure (see para. 98) having a proximal portion (see Fig. 5; para. 98, braid portion on side shaped with disk 360) including a proximal wall flange (see Fig. 5), a distal portion including a distal wall flange (see Fig. 5, portion on opposite side of neck portion 363 from proximal portion with includes flange from expansion outward of distal portion), and a neck portion 363 situated between the proximal and distal portions, the neck portion being configured to span a pyloric sphincter of the pylorus when implanted (see Figs. 4, 5; para. 98-99). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the implant of Figure 29 with that of Figure 5, Belhe disclosing these implants for the same position and similar functions, being different embodiments of implant anchors (see Fig. 5, para. 98; Fig. 29, para. 140), allowing simple substitution of one known element for another allowing for the predictable result of an implant anchor in the pylorus for treatment of gastrointestinal conditions. Consequently, the connections of Fig. 29 would be replaced with the flanges of Fig. 5, causing the elongate element to have a length of greater than a distance between the proximal wall flange and the distal wall flange. Furthermore, the resulting combination would require inserting the anti-migration anchor into the braided wire structure of the proximal portion and the distal portion of the implant, as positioning of the anti-migration anchor required going through the connections between the neck and toroidal-shaped anchor 402 (see Fig. 29), and the flanges replacing these connections would result in the insertion into and through the braided wire structure that makes up the wall flanges disclosed in Figure 5.
	Belhe does not disclose the first retention feature and the second retention feature each comprise a relief formed therein configured for receiving a portion of the elongate element or wherein the elongate element is received by the first and the second retention features when in a delivery configuration.
Belhe discloses the first retention feature includes a first end (see Fig. 29, end connected to line connecting to “409”), a second end (lower, opposite end of first end), and a middle portion situated between the first end and second ends (see Fig. 29), and wherein the elongate element is coupled to the middle portion (see Fig. 29). Belhe further discloses the use of  T-bar design (see para. 140). Pereira discloses an attachment device/anti-migration anchor in an H-shape with a first attachment part 209-1 (first retention feature), a second attachment part 209-2 (second retention feature), and a connecting member 220 (elongate element) coupled to the first attachment part and the second attachment part, each attachment part capable of attaching to an implant or body tissue as well as being an anchor, and wherein the attachment device is configured to couple the implant to bodily tissue (see Figs. 2D, 3A-3C; para. 56, 63-64, therefore making the device an anti-migration anchor). Pereira further discloses the attachment device having two T-shaped parts (see para. 63). Furthermore, Pereira discloses the first retention feature and the second retention feature each comprise a relief formed therein configured for receiving a portion of the elongate element and extending a length less than a total length of each the first and the second retention feature (see Figs. 3A-3C; para. 64, portion 242 is partially circular – does not form a complete loop, and that area of an incomplete loop is a slot), allowing for the first attachment part to be turned upside down with respect to an orientation of the second attachment part such that the connection member is fully enclosed in a delivery configuration (see Fig. 2A, 3C), with all parts connected and deliverable at the same time (see Figs. 2A, 3A-3C). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the anti-migration anchor of Belhe with one configured in such a way as disclosed by Pereira, the ability of the first attachment part to be turned upside down with respect to an orientation of the second attachment part such that the connection member is fully enclosed allowing for a compact and connected anti-migration anchor that would be more easily deliverable due to its connected parts.
Neither Belhe nor Pereira discloses the elongate element formed of a rigid material. 
However, Catanese, III discloses an anti-migration anchor (see Fig. 1C) with an elongate element 16, the elongate element formed of a rigid material (inelastic material) or inelastic material, a first retention feature 12 with a groove that helps fit the elongate element, and a second retention feature coupled to the elongate element, the anchor being in an H shape (see Fig. 1C, para. 160, 161). Catanese, III discloses having the elongate element as rigid (inelastic) so as to maintain a constant distance between the retention features (see para. 160). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the elongate element be rigid, as disclosed by Catanese, III, in order to maintain a constant distance between the retention features, as disclosed by Catanese, III, helping to secure the implant in a specific position.
Regarding claim 55, teachings of Belhe and Pereira are described above and results in a system having a relief extending a length of less than a total length of each the first and second retention feature (see rejection of claim 54 above and Pereira, Figs. 3A-3C; para. 64).

Allowable Subject Matter
Claims 44-47 are allowable. 
The following is a statement of reasons for the indication of allowable subject matter of claim 44:  the closest prior art found is Belhe et al. (US 2013/0030351), which does not disclose the required necked portions of claim 44. Furthermore, one of ordinary skill in the art would not be motivated to modify the proximal wall flange and the distal wall flange such that they are each defined by a necked portion, as Belhe specifically discloses the wire form as shaped to conform to the shape of the pylorus and the duodenal bulb in the figure of the hollow tubular braided structure of wire (see Fig. 5), and having such a necked portion would not help the braided wire implant to conform to the shape of the pylorus and the duodenal bulb.
	Claims 45-47, as dependents of claim 44, are allowable for the same reasons as explained above for claim 44.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781